                       Case
                         Case
                            1:20-cv-05992-VSB
                               1:20-cv-05992 Document
                                               Document
                                                      4 7Filed
                                                            Filed
                                                               07/31/20
                                                                  08/03/20Page
                                                                            Page
                                                                               1 of
                                                                                  1 2of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

          NOVEL ENERGY SOLUTIONS, LLC,                                )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                                Civil Action No. 1:20-cv-05992
                                                                      )
        PINE GATE RENEWABLES, LLC, and                                )
        GREEN STREET POWER PARTNERS,                                  )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) GREENSTREETPOWERPARTNERS
                                           c/oVCORPAGENTSERVICES,INC.
                                           25ROBERTPITTDRIVE
                                           SUITE204
                                           MONSEY,NEWYORK,10952



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Stephen J. Riccardulli
                                           BUCHANAN INGERSOLL & ROONEY PC
                                           640 5th Avenue
                                           9th Floor
                                           New York, NY 10019-6102
                                           212-440-4400 (Tel.)

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                     CLERK OF COURT


Date:                                                                                     631(3781(
                                                                                                  Signature of Clerk or Deputy Clerk
                                                 AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT FOR THE
   SOUTHERN DISTRICT OF NEW YORK
                                                                                      INDEX#:
NOVEL ENERGY SOLUTIONS, LLC
                                                                                      1:20-CV-05992
                                                                                      DATE FILED:
                                                                    Plaintiffs)       08/03/2020
                                                                    Petittioner(s)
                  - against -
PINE GATE RENEWABLES, LLC, AND
GREEN STREET POWER PARTNERS,
                                                                    Defendant(s)
                                                                    Respondent(s)
STATE OF NEW YORK: COUNTY OF NASSAU: ss:

TONY CONIGLIARO, BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION AND IS OVER THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK

That on 08/05/2020, 11:18AM at 16 ONDERDONK ROAD, SUFFERN, NY 10901, deponent served a SUMMONS IN A CIVIL ACTION,
COMPLAINT DEMAND FOR JURY TRIAL WITH EXHIBIT "A", CIVIL COVER SHEET, NOVEL ENERGY SOLUTIONS, LLC'S RULE 7.1
CORPORATE DISCLOSURE STATEMENT, INDIVIDUAL PRACTICES IN CIVIL CASES OF KATHARINE H. PARKER, US MAGISTRATE
JUDGE-REVISED 1/1/20, UPDATED COVID-19 NOTICE OF PROCEDURES IN CIVILAND CRIMINAL CASES GENERAL INFORMATION
FOR CIVIL CASES-MAGISTRATE JUDGE PARKER 4/2/20 AND INDIVIDUAL RULES & PRACTICES IN CIVIL CASES VERNON S.
BRODERICK, US DISTRICT JUDGE-3/19/20 on GREEN STREET POWER PARTNERS, BY SERVING VCORP AGENT SERVICES, INC., ITS
REGISTERED AGENT FOR SERVICE OF PROCESS, a defendant in the above action.



BY DELIVERING TO AND LEAVING A TRUE COPY OF EACH THEREOF PERSONALLY WITH TAMERA RICHARDS, REGISTERED AGENT,
WHO INDICATED THAT SHE WAS AUTHORIZED TO ACCEPT SERVICE OF PROCESS ON BEHALF OF GREEN STREET POWER
PARTNERS.




DEPONENT DESCRIBES THE INDIVIDUAL SERVED AS FOLLOWS:
Sex F Approximate age 32 Approximate height 5'06" Approximate weight 142   Color of skin BLACK     Color of hair BLACK   Other
ACCENT




BUCHANANINGERSOLL                                                                     Sworn to before me on 08/07/2020
& ROONEY PC                                                                           MAUREEN MCCAFFREY N0.01MC5018583
                                                                                      NOTARY PUBLIC, STATE OF NEW YORK
640 5TH AVENUE                                                                        QUALIFIED IN SUFFOLK COUNTY
9TH FLOOR                                                                             COMMISSION EXPIRES OCTOBER 4, 2021
NEWYORK, NY 10019-6102                         TONY CONIGLIARO
(212)440-4400
